                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNION PACIFIC RAILROAD COMPANY,

                        Plaintiff,                                     8:20-CV-516

        vs.
                                                       TEMPORARY RESTRAINING ORDER

BROTHERHOOD OF MAINTENANCE OF
WAY EMPLOYES DIVISION OF THE
INTERNATIONAL BROTHERHOOD OF
TEAMSTERS,

                        Defendant.


       This matter came on for hearing on Plaintiff’s Motion for Temporary Restraining Order,

Filing 6, on the 23rd day of December, 2020. Plaintiff appeared by counsel of record. Defendant

was provided notice of the motion and hearing and appeared by counsel. Having reviewed the

pleadings, arguments, and evidence in the record, the Court concludes Plaintiff’s Motion for

Temporary Restraining Order is granted, and the Motion for Preliminary Injunction is set for

further hearing.

                                       I.     BACKGROUND

       Plaintiff Union Pacific Railroad Company (“Union Pacific”) is a Class I railroad operating

and providing freight transportation services in twenty-three states and over 32,000 miles. Filing

1 at 2; Filing 8-1 at 1. It is the second largest freight rail system in the United States, employs

approximately 30,000 people, and provides transportation services to approximately 10,000

customers. Filing 8-1 at 2-3. Union Pacific provides transportation services to many manufacturers

throughout the country, transporting a variety of goods, often on a time-sensitive basis. Filing 8-1

at 2-3. The railroad is the largest shipper of finished automobiles west of the Mississippi River and



                                                 1
a major shipper of grain and coal. Filing 8-1 at 2-3. Union Pacific also transports products and raw

materials used for public health and safety, some of which cannot be shipped by truck. Filing 8-1

at 3. Union Pacific generated around $54 million per day in operating revenue in the last fiscal

year, equating to around $22 million per day net operating income. Filing 8-1 at 4.

       Defendant, the Brotherhood of Maintenance of Way Employes Division of the

International Brotherhood of Teamsters (“BMWED”) is a labor organization that represents Union

Pacific employees in the craft or class of maintenance of way. Filing 1 at 2-3. BMWED and Union

Pacific are parties to multiple collective-bargaining agreements (“CBAs”) that govern rates of pay,

rules, and working conditions of Union Pacific employees represented by BMWED. Filing 1 at 3.

       Union Pacific is a member of a collective-bargaining organization of large railroads

represented by the National Carriers’ Conference Committee (“NCCC”) of the National Railway

Labor Conference (“NRLC”). Filing 1 at 4. NCCC negotiates with multiple unions nationwide to

form collective-bargaining agreements on behalf of its member-railroads in what is known as

national handling. On November 1, 2019, NCCC, acting on behalf of Union Pacific and other

member-carriers, served BMWED with formal notice as required under the Railway Labor Act

(“RLA”), 45 U.S.C. § 151 et seq., beginning the bargaining process designed to lead to a new

collective-bargaining agreement between BMWED and the railroads. Filing 1 at 4; see 45 U.S.C.

§ 156 (“Carriers and representatives of the employees shall give at least thirty days’ written notice

of an intended change in agreements affecting rates of pay, rules, or working conditions . . . .”).

BMWED served notice of its demands for increased pay and additional paid time off for the

employees it represents on November 4, 2019, in accordance with the RLA. Filing 1 at 4; see 45

U.S.C. § 156. NCCC and BMWED have remained in bargaining since the notices were served,

and neither party has sought mediation services from the National Mediation Board. Filing 1 at 4.



                                                 2
        On March 11, 2020, officers of multiple rail-workers’ unions wrote the Chairman of the

NRLC, Brendan Branon, requesting a coordinated response by NRLC-member railroads,

including Union Pacific, to the COVID-19 pandemic. Filing 1-1. The unions requested the

railroads adhere to Center for Disease Control (“CDC”) guidelines for mitigating COVID-19, that

all attendance policies be suspended, that employees required to quarantine not be subject to

discipline, and that quarantined employees receive paid leave for missed work. Filing 1-1 at 2-3.

By letter dated March 13, 2020, Branon advised the unions that NRLC-member railroads were

working with “their medical experts to implement and maintain prevention and response

measures” consistent with CDC guidelines, and the unions should address their concerns with the

individual rail carriers. Filing 1-2.

        On March 19, 2020, BMWED President, Freddie Simpson, wrote to Union Pacific

Chairman and CEO, Lance Fritz, and requested copies of COVID-19-related preventative and

response plans and attendance policies concerning BMWED-represented employees. Filing 1-3.

On March 30, 2020, Union Pacific Vice President of Mechanical and Engineering, Eric Gehring,

responded to Simpson’s letter, noting that Union Pacific was endeavoring to follow CDC

guidelines and providing a link for Union Pacific’s intranet site where the railroad’s documents

and instructions concerning its COVID-19 practices and policies were posted. Filing 1-4. Gehring

also noted the fluidity of the situation, the need to check the intranet site often due to constant

updates, and that Union Pacific had established a daily call with senior staff and union personnel

to share information and hear the concerns of the unions. Filing 1-4. In late March, Union Pacific

adopted a policy providing fourteen days paid leave for those employees who were directed to

quarantine due to workplace exposure to COVID-19 and instituted policies requiring social

distancing and face coverings. Filing 1 at 6.



                                                3
       On March 20, 2020, two other rail labor unions, the Brotherhood of Locomotive Engineers

and Trainmen and the International Association of Sheet Metal, Air, Rail, and Transportation

Workers – Transportation Division, filed a petition with the Federal Railroad Administration

(“FRA”) seeking an emergency order pursuant to the Federal Railroad Safety Act of 1970

(“FRSA”), 49 U.S.C. § 20101 et seq., “to address safety conditions arising from the novel

coronavirus (COVID-19) emergency” and to standardize and identify best practices in the industry

for mitigating the spread of the virus and protecting employees. Filing 1-5 at 1. The FRA issued a

Safety Advisory encouraging railroads to adhere to CDC guidelines and incorporate industry best

practices regarding the pandemic. Filing 1 at 7. The FRA declined to issue an emergency order,

however. Filing 1-6.

       On July 2, 2020, BMWED’s President again wrote to Union Pacific’s Chairman and CEO,

submitting for the railroad’s consideration a thirteen-page “white paper” document detailing

COVID-19 mitigation guidelines and procedures BMWED sought to have Union Pacific

implement. Filing 1-7. Union Pacific’s Vice President of Labor Relations, Rodney Doerr,

responded on July 14, 2020, writing to BMWED that Union Pacific has a qualified pandemic team

that assesses the latest pandemic-related information made available by the government, and the

railroad’s programs comply with CDC guidance. Filing 1-8. BMWED responded by letter dated

July 21, 2020, maintaining its opinion that “the only way to achieve the necessary, safe working

conditions” was to implement the testing, temperature taking, and contact-tracing procedures

provided in the white paper BMWED sent with its July 2, 2020, letter which would provide paid

leave for employees who tested positive, who were found to have a temperature exceeding 100.4

degrees, and who had been exposed to other employees who tested positive for COVID-19. Filing

1-9.



                                                4
       On September 24, 2020, BMWED wrote Union Pacific again, contending Union Pacific’s

“Covid-19 protocols don’t go far enough to protect their valuable employees and the public” and

again urging Union Pacific to adopt a safety program in line with the suggestions provided in the

July 2, 2020, white paper. Filing 1-10 at 4. Union Pacific responded on October 6, 2020, informing

BMWED that while its suggestions were appreciated and some would be implemented, Union

Pacific would “not advance several BMWED outlined recommendations as they would have the

detrimental effect of creating an atmosphere of false security.” Filing 1-11.

       On December 18, 2020, Union Pacific received a letter, dated December 17, 2020, from

BMWED General Chairman, Tony Cardwell. Filing 1 at 9; Filing 1-12. In the letter, Cardwell

stated that if BMWED’s demands were not met within ten days, “BMWED will declare a health

and safety emergency because of the imminent threat to its members of serious injury or death,

and will call for a cessation of work if UP does not take the necessary corrective actions.” Filing

1-12 at 4. BMWED made six demands including: (1) Union Pacific was to continue paying

employees absent from work for “any . . . Covid-19 related reason”; (2) Union Pacific was to

provide access to COVID-19 testing on the job site and on company time; (3) Union Pacific was

to provide for employees to have their temperatures checked at the start of each shift, and any

employee having a temperature exceeding 100.4 degrees was to be prohibited from work until

obtaining a negative COVID-19 test and paid any time missed as a result; (4) any employee

exposed to a person with COVID-19 in the workplace was to be quarantined for at least fourteen

days, required to obtain a negative COVID-19 test before returning to work, and would receive

pay for any time missed at work; (5) Union Pacific was to provide new face masks and hand

cleaner each day, ensure no employee be required to use a locker room, vehicle, or machine that

has not been sanitized within eight hours, and pay employees unable to work due to a lack of PPE



                                                 5
or sanitization; and (6) Union Pacific was to require six-foot social distancing be made a priority

over daily tasks and require job briefing in the rare instances when a task cannot be completed

without employees coming within six feet of one another. Filing 1-12 at 3-4. On December 19,

2020, Union Pacific’s Vice President of Labor Relations spoke by phone with BMWED

representatives including Cardwell and attempted to discuss the issues BMWED raised in its most

recent letter. Filing 1 at 10; Filing 19-1 at 11. BMWED representatives responded that their letter

made their concerns clear. Filing 1 at 10; Filing 19-1 at 11.

       Union Pacific filed suit against BMWED on December 20, 2020, seeking declaratory and

injunctive relief and alleging that BMWED’s threatened work-stoppage violates sections 2 and 6

of the RLA, 45 U.S.C. §§ 152, 156, and attempts to circumvent the statutory authority of the

National Mediation Board (“NMB”). Filing 1 at 16. BMWED contends that its threatened work-

stoppage is unrelated to its collective-bargaining agreements with Union Pacific and is a protected

refusal to work under hazardous conditions pursuant to the FRSA. Filing 18 at 9 (citing 49 U.S.C.

§ 20109(b)(1)(B)). On December 21, 2020, Union Pacific moved for a temporary restraining order

preventing BMWED from commencing its threatened work-stoppage. Filing 6; Filing 7 at 1. The

Court scheduled a hearing on the Motion for Temporary Restraining Order (Filing 6) for December

23, 2020.

       In support of its motion, Union Pacific presented the declaration of Carrie Powers, Union

Pacific’s Assistant Vice President of Financial Reporting and Analysis. Filing 8-1. Powers averred

that a work stoppage of Union Pacific’s services would impact critical U.S. industries including

the automotive market, grain transportation, and the shipment of coal for providing electricity to

millions of homes and business. Filing 8-1 at 1-4. Powers also avers that a strike against Union




                                                 6
Pacific would cause severe and irreparable financial loss in the range of millions of dollars in lost

revenue and business opportunities. Filing 8-1 at 5-6.

       Union Pacific also presented the declarations of Brant Hanquist, Nate McLaughlin, Dr.

Laura Gillis, and Russell Rohlfs. Filing 22. Hanquist is the General Director of Labor Relations

for Union Pacific and described the CBA bargaining process with BMWED as well as the COVID-

19 Quarantine Leave Pay Policy. Filing 22-1 at 2. Nate McLaughlin, the General Director of

Payroll Operations, described how employees are paid when forced to quarantine due to COVID-

19. Filing 22-5 at 2-3. According to Rohlfs, Assistant Vice President of Engineering for Union

Pacific’s Northern Region, Union Pacific provides hand sanitizer and disinfecting wipes to all

employees, cleans equipment regularly, has taken steps to allow employees to maintain social

distance whenever possible, and mandated all employees to wear facial coverings. Filing 22-6 at

2-4.

       Dr. Gillis, Chief Medical Officer for Union Pacific, leads the COVID-19 Pandemic

Response Team at Union Pacific. Filing 22-7 at 2. She elaborated on the team’s response and the

various actions it has undertaken to protect employees, including implementing safety protocols

and setting up a COVID-19 website. Filing 22-7 at 2-3. The website contains information about

Union Pacific’s mask policy and availability of free cloth face coverings, Filing 22-8; Filing 22-9;

outlines Union Pacific’s social distancing policy and cleaning protocols, Filing 22-10; Filing 22-

11; describes Union Pacific’s COVID-19 notification process, Filing 22-14; and provides

additional resources and updated information, Filing 22-12; Filing 22-13.

       BMWED presented the declaration of Tony Cardwell which elaborated on the inadequacies

BMWED sees in Union Pacific’s approach to COVID-19 and the risks it believes such

shortcomings pose to workers. Filing 19-1. BMWED and Union Pacific both submitted



                                                 7
correspondence between Union Pacific and BMWED concerning and leading up to the present

dispute. See, e.g., Filing 19-2. BMWED also submitted a letter, dated April 2, 2020, from three

BMWED General Chairmen, including Cardwell, to Union Pacific’s Vice President of Labor

Relations detailing what the union perceived as conflicts between some of Union Pacific’s

COVID-19 policies and its collective-bargaining agreement with BMWED. Filing 19-2 at 11-12.

       The Court has reviewed the parties’ submissions and arguments and makes the following

findings.

                                       II.     DISCUSSION

       Union Pacific seeks a temporary restraining order preventing BMWED from “directing,

calling, causing, approving, authorizing, instigating, conducting, threatening, continuing,

encouraging, inducing or engaging in any strike, self-help, sickout, concerted refusal to bid on

advertised assignments, absenting themselves from work, slowdown, work stoppage, refusal to

work, job action, picketing, or refusal to cross a picket line at or outside of the premises of or

against Union Pacific, and any and all acts of any kind whatsoever, in furtherance or support

thereof”; “interfering in any manner with any person employed by Union Pacific while that person

is performing his or her work and duties for the carrier”; “seeking to resolve their major dispute

with Union Pacific by any means (including picketing, patrolling or economic pressure of any kind

against Union Pacific or any of its corporate affiliates or any person doing business with them, or

any of them) other than by pursuing the collective bargaining and mediation procedures contained

in the Railway Labor Act”; and “otherwise interfering with the normal business operations of

Union Pacific.” Union Pacific further requests the Court order BMWED to notify all officers and

employees of the temporary restraining order, order them to take all steps within their power to

halt any strike, require them to take all steps necessary to ensure compliance with the order, and



                                                8
notify the Court of the steps it has taken to comply. The Court addresses whether it has the statutory

authority to issue the requested injunctive relief and whether such relief is proper.

                                   A. The Norris-LaGuardia Act

       Labor disputes are subject to the Norris-LaGuardia Act (“NLGA”), 29 U.S.C. § 101 et seq.

In the NLGA, Congress stripped federal courts of “jurisdiction to issue any . . . temporary or

permanent injunction in a case involving or growing out of a labor dispute, except in . . . strict

conformity” with various procedural requirements. 29 U.S.C. § 101. The NLGA also categorically

eliminates jurisdiction to enjoin certain types of conduct in “any labor dispute,” including work

stoppages and slowdowns. 29 U.S.C. § 104. However, where another statute specifically applies

to a labor dispute, its narrower provisions can create exceptions to the NLGA which allow a court

to issue injunctive relief. See, e.g., United Air Lines, Inc. v. Int’l Ass’n of Machinist & Aerospace

Workers, AFL-CIO, 243 F.3d 349, 362 (7th Cir. 2001) (“[W]here a challenged action violates

specific provisions of [a labor statute], ‘the specific provisions . . . take precedence over the more

general provisions of the [NLGA]’” (third alteration in original) (quoting Pittsburgh & Lake Erie

R.R. Co. v. Ry. Labor Executives’ Ass’n, 491 U.S. 490, 513, 109 S. Ct. 2584, 105 L. Ed. 2d 415

(1989))).

       When a statutory exception permits a court to issue injunctive relief in a labor dispute, the

procedural requirements of the NLGA still apply. See United Air Lines, Inc., 243 F.3d at 363

(“[W]hen a carrier seeks to enjoin a strike against a union under the status quo provisions of the

RLA, the procedural provisions of the NLGA remain in effect.”); accord Delta Air Lines, Inc. v.

Air Line Pilots Ass’n, Int’l, 238 F.3d 1300, 1310 (11th Cir. 2001) (“[T]he general procedural

provisions of the NLGA still apply to this action [involving a labor dispute], even though the anti-

injunction portion of the NLGA does not . . . .”). These procedural requirements include:



                                                  9
       (a) That unlawful acts have been threatened and will be committed unless restrained
       or have been committed and will be continued unless restrained, but no injunction
       or temporary restraining order shall be issued on account of any threat or unlawful
       act excepting against the person or persons, association, or organization making the
       threat or committing the unlawful act or actually authorizing or ratifying the same
       after actual knowledge thereof;

       (b) That substantial and irreparable injury to complainant’s property will follow;

       (c) That as to each item of relief granted greater injury will be inflicted upon
       complainant by the denial of relief than will be inflicted upon defendants by the
       granting of relief;

       (d) That complainant has no adequate remedy at law; and

       (e) That the public officers charged with the duty to protect complainant’s property
       are unable or unwilling to furnish adequate protection.

29 U.S.C. § 107. The NLGA further states that the court may not issue injunctive relief to a party

“who has failed to comply with any obligation imposed by law which is involved in the labor

dispute in question, or who has failed to make every reasonable effort to settle such dispute either

by negotiation or with the aid of any available governmental machinery of mediation or voluntary

arbitration.” 29 U.S.C. § 108.

       The parties here disagree over whether a specific statutory exception exists which would

permit the Court to issue injunctive relief in light of the NLGA. Union Pacific argues the RLA

allows the Court to issue a temporary restraining order while BMWED urges that the FRSA

prohibits the requested relief.

                                     B. The Railway Labor Act

       Union Pacific argues that the Railway Labor Act (RLA), 45 U.S.C. § 151 et seq., applies

to the present dispute and provides an exception to the NLGA’s prohibition on injunctive relief in

labor disputes. See Filing 7 at 15-16. The Court agrees the RLA governs the present dispute.




                                                10
       The RLA was enacted, among other reasons, “[t]o avoid any interruption to commerce or

to the operation of any carrier engaged therein,” and “to provide for the prompt and orderly

settlement of all disputes concerning rates of pay, rules, or working conditions.” 45 U.S.C. § 151a.

“The purposes of the Act include avoiding interruption to commerce, ensuring worker freedom of

association and the right to unionize, providing for the ‘prompt and orderly’ settlement of

employment related disputes, and securing the ‘complete independence’ of railroads and their

employees in matters of self-organization and in carrying out the Act’s other purposes.” Burlington

N. R. Co. v. United Transp. Union, 848 F.2d 856, 860 (8th Cir. 1988) (citing 45 U.S.C. § 151a).

In the RLA, Congress established separate procedures to resolve two different types of labor

disputes in the transportation industry, commonly referred to as major and minor disputes. Consol.

Rail Corp. v. Ry. Labor Execs.’ Ass’n, 491 U.S. 299, 302, 109 S. Ct. 2477, 105 L. Ed. 2d 250

(1989). A major dispute concerns the formation or amendment of a collective-bargaining

agreement. Id.; see also Sheet Metal Workers’ Int’l Ass’n v. Burlington N. R. Co., 893 F.2d 199,

202 (8th Cir. 1990) (“Major disputes are . . . ‘disputes over the formation of collective agreements

or efforts to secure them’ and ‘arise where there is no such agreement or where it is sought to

change the terms of one, and therefore the issue is not whether an existing agreement controls the

controversy.’” (quoting Elgin, J. & E. Ry. v. Burley, 325 U.S. 711, 723, 65 S. Ct. 1282, 1290, 89

L. Ed. 1886 (1945))). The RLA’s process for resolving a major dispute is detailed and extensive,

including the giving of notice, 45 U.S.C. § 156, mediation by the NMB, 45 U.S.C. § 155, and

investigations and reports regarding disputes, 45 U.S.C. § 160. “Until they have exhausted those

procedures, the parties are obligated to maintain the status quo . . . .” Consol. Rail Corp., 491 U.S.

at 302, 109 S. Ct. at 2480, 105 L. Ed. 2d 250. Only once that process is complete may the company

or the union alter the status quo by engaging in a work slowdown or stoppage. Bhd. of R.R.



                                                 11
Trainmen v. Jacksonville Terminal Co., 394 U.S. 369, 378, 89 S. Ct. 1109, 22 L. Ed. 2d 344 (1969)

(“While the dispute is working its way through these stages [of the RLA], neither party may

unilaterally alter the status quo.”). Delaying the time at which labor or management may use

economic self-help encourages compromise and prevents interruptions to commerce or carriers’

operations. Id. If either side unilaterally alters the status quo during the bargaining and mediation

process, a court may issue an injunction to put a stop to that party’s illegal self-help and to restore

the status quo, and it may do so even without the traditional showing of irreparable injury to the

other party. See Consol. Rail Corp., 491 U.S. at 303, 109 S. Ct. at 2480, 105 L. Ed. 2d 250 (“The

district courts have subject-matter jurisdiction to enjoin a violation of the status quo pending

completion of the required procedures, without the customary showing of irreparable injury.”).

       By contrast, a minor dispute involves a question about how to interpret an existing

collective-bargaining agreement, like the meaning of a term or whether the agreement permits a

certain action. Id.; accord Elgin, J. & E. Ry. Co., 325 U.S. at 723, 65 S. Ct. at 1290, 89 L. Ed.

1886. As long as the contested “action is arguably justified by the terms of the parties’ collective-

bargaining agreement,” a court treats the dispute as minor. Consol. Rail Corp., 491 U.S. at 307,

109 S. Ct. at 2483, 105 L. Ed. 2d 250; Air Line Pilots Ass’n, Int’l v. E. Air Lines, Inc. (Eastern),

869 F.2d 1518, 1521 (D.C. Cir. 1989). The resolution process for a minor dispute is less involved,

and there is no “general statutory obligation . . . to maintain the status quo” while that process is

ongoing. Consol. Rail Corp., 491 U.S. at 307, 109 S. Ct. at 2483, 105 L. Ed. 2d 250. So although

“[c]ourts may enjoin strikes arising out of minor disputes” in limited circumstances, they generally

may not enjoin other violations of the status quo. Id.

       Here, the parties’ dispute arises out of the negotiation of a new collective-bargaining

agreement. The Court concludes this is therefore a major dispute under the RLA. This is supported



                                                  12
by the evidence submitted at the temporary restraining order hearing that since November 1, 2019,

the parties have been engaged in bargaining to negotiate a new CBA. Filing 1 at 4. Additionally,

BMWED’s strike letter does not assert that any existing agreement with Union Pacific entitles it

to the monetary relief, additional paid time off, or changes to COVID-19 protocols that it now

seeks. See Filing 1-12. Rather, BMWED is aiming to establish entirely new rights that overlap

with the rights it is currently seeking to negotiate in the new CBA relating to pay and leave time.

See Filing 1-12 at 3-4. Thus, this “dispute[] [is] over the formation of [a] collective agreement[],”

Sheet Metal Workers, 893 F.2d at 202, rather than whether an existing agreement controls the

controversy and is therefore a major dispute.

       Section 2 First of the RLA, 45 U.S.C. § 152 First, imposes a duty on carriers and employees

“to exert every reasonable effort to make and maintain agreements concerning rates of pay, rules,

and working conditions, and to settle all disputes, whether arising out of the application of such

agreements or otherwise, in order to avoid any interruption to commerce or to the operation of any

carrier growing out of any dispute between the carrier and the employees thereof.” 45 U.S.C. §

152. The Supreme Court has ruled that § 2 First “was designed to be a legal obligation, enforceable

by whatever appropriate means might be developed on a case-by-case basis.” Chicago & N. W.

Ry. Co. v. United Transp. Union, 402 U.S. 570, 577, 91 S. Ct. 1731, 1735, 29 L. Ed. 2d 187 (1971).

Strike injunctions may issue to enforce the duty under § 2 First when that remedy is “the only

practical, effective means of enforcing the duty.” Id. at 583, 91 S. Ct. at 1738, 29 L. Ed. 2d 187.

       Accordingly, because this is a major dispute, neither side can alter the status quo absent

following the extended procedures provided for in the RLA. Consol. Rail Corp, 491 U.S. at 302,

109 S. Ct. at 2480, 105 L. Ed. 2d 250. There is no dispute that the parties are in the early stages of

negotiating a new CBA per the RLA. Filing 1 at 4. BMWED has violated its legal obligation to



                                                 13
follow the RLA process and honor its duty under 45 U.S.C.§ 152. Thus, BMWED’s resort to self-

help unlawfully alters the status quo and is prohibited by the RLA.

       The Court finds the requested injunctive relief is also appropriate under the NLGA.

BMWED has threatened a strike unless restrained, which is unlawful under the RLA. See 29 U.S.C.

§ 107(a). Union Pacific has shown it will suffer substantial and irreparable injury if a work

stoppage occurs in the form of severe harm to its business and reputation. The harm to Union

Pacific if the temporary restraining order is not granted would be greater than the harm to BMWED

if it is granted. See 29 U.S.C. § 107(b) & (c). In particular, Union Pacific’s Assistant Vice President

of Financial Reporting and Analysis, Carrie J. Powers, avers that a work stoppage of Union

Pacific’s services would impact critical U.S. industries including the automotive market, grain

transportation, and the shipment of coal for providing electricity to millions of homes and business.

Filing 8-1 at 1-4. Powers also avers that a strike against Union Pacific would cause severe and

irreparable financial loss in the range of millions of dollars in lost revenue and business

opportunities. Filing 8-1 at 5-6. In contrast, BMWED has no lawful interest in resorting to self-

help under these circumstances. Lastly, the Court finds there is no adequate remedy at law given

BMWED’s threatened violation of the RLA and that there are no public officers charged with

protecting Union Pacific’s interest who can provide adequate protection. See 29 U.S.C. § 107(d)

& (e). Accordingly, the issuance of a temporary restraining order is in accordance with both the

RLA and the NLGA.

                                 C. The Federal Railroad Safety Act

       BMWED, on the other hand, argues that the RLA does not apply and that the present

dispute is governed exclusively by the FRSA, 49 U.S.C. § 20109. The FRSA provides a railroad

carrier “may not discharge, demote, suspend, reprimand, or in any other way discriminate against



                                                  14
an employee for . . . refusing to work when confronted by a hazardous safety or security condition

related to the performance of the employee’s duties” if certain prerequisite conditions exist. 49

U.S.C. § 20109(b)(1)(B). Those conditions include that the refusal is made in good faith; that a

reasonable individual under the circumstances would conclude “the hazardous condition presents

an imminent danger of death or serious injury” and “the urgency of the situation does not allow

sufficient time to eliminate the danger without such refusal”; and the employee has notified the

railroad carrier of the hazard. 49 U.S.C. § 20109(b)(2). BMWED argues this statute protects its

proposed strike because COVID-19 presents a hazardous condition which Union Pacific has failed

to adequately address. Filing 18 at 27-33.

       First, the Court does not agree that this statute protects labor strikes as BMWED proposes.

The statutory language is clear that the FRSA is an anti-retaliation statute applicable when

employees are unable to work due to hazards on the job. See 49 U.S.C. § 20109(b)(1)(B) (stating

the statute prohibits “discriminat[ing] against an employee”). Its protections do not mention labor

unions or mass labor strikes. BMWED points to a handful of cases in which courts have implied

the FRSA may indeed protect labor strikes. Filing 18 at 34. These cases are either non-binding or

make such allusions in dicta, and the Court finds them unpersuasive in light of the plain statutory

language.

       However, even if the FRSA were to apply to threatened labor stoppages like the one at

hand, the Court does not find the statutory requirements would be satisfied. First, the COVID-19

pandemic does not present a “hazardous safety or security condition related to the performance of

the employee’s duties.” 49 U.S.C. § 20109(b)(2). The pandemic is not a work-specific safety

concern for the BMWED employees under the FRSA. Instead, the pandemic is, unfortunately, a

worldwide and widespread problem confronting not just the BMWED employees, but individuals



                                                15
of all walks of life. Thus, it does not constitute a condition “related to the performance of the

employee’s duties” for purposes of the FRSA. See, e.g., Stokes v. Se. Pennsylvania Transportation

Auth., 657 F. App'x 79, 82 (3d Cir. 2016) (finding the FRSA did not apply where “the safety risk

that Stokes identified was unconnected to railroad safety, and thus her refusal to appear due to a

non-work-related risk to her was not covered by the FRSA.”); Ziparo v. CSX Transportation, Inc.,

443 F. Supp. 3d 276, 297 (N.D.N.Y. 2020) (“‘Hazardous safety or security conditions’ have

generally been found to be physical conditions that are within the control of the rail carrier

employer; circumstances outside of the carrier’s control and non-work related conditions are not

included.”).

       Secondly, a reasonable individual under the circumstances would not conclude that there

is “an imminent danger of death or serious injury” presented by the current situation. 49 U.S.C. §

20109(b)(2) (emphasis added). First, Union Pacific has implemented certain safety measures for

the protection of its workers starting in the early days of the pandemic in March 2020. These

measures included complying with CDC guidance, Filing 1-8, providing fourteen days’ paid leave

for those employees directed to quarantine for a work-related exposure, instituting policies

requiring social distancing and face coverings, regular cleaning of equipment, and providing hand

sanitizer and wipes to employees, Filing 1 at 6; Filing 22-6 at 2-4; Filing 22-7; Filing 22-8; Filing

22-9; Filing 22-10; Filing 22-11. The evidence also shows the parties have been in regular

communication regarding evolving COVID-19 protocols since March 2020. See Filing 1-1; Filing

1-2; Filing 1-3; Filing 1-4; Filing 1-5; Filing 1-7; Filing 1-8; Filing 1-9; Filing 1-10; Filing 1-11;

Filing 1-12. BMWED claims it is Union Pacific’s lack of a response and accommodations that has

prompted it to resort to a threatened strike under emergent situations, see Filing 1-12 at 1-2, but it

has not provided a persuasive reason why a pandemic now in its tenth month is suddenly imminent



                                                 16
despite already-implemented safety measures, on-going dialogue between the parties, and

continually-evolving safety procedures.

       Lastly, Union Pacific’s COVID-19 response itself does not constitute a “hazardous safety

or security condition” as BMWED argues. While BMWED takes issue with certain aspects of

Union Pacific’s COVID-19 protocol, it does not dispute that Union Pacific has, in fact,

implemented numerous safety measures, including some requested by BMWED. See Filing 18 at

10-16. Rather, BMWED seeks additional safety precautions and pay provisions. While a complete

absence of a response to the pandemic may have constituted a “hazardous safety or security

condition” under the FRSA, differences over the level of protections needed and the semantics of

implementing protections and paying workers during an unprecedented health situation do not rise

to the level of “hazardous” contemplated by the FRSA.

       Accordingly, the Court finds the FRSA does not apply to the dispute at hand. Rather, the

RLA governs and, as set forth above, supports the issuance of the requested injunctive relief.

                                        D. Dataphase Factors

       In deciding a motion for injunctive relief, the court generally considers “(1) the threat of

irreparable harm to the movant; (2) the state of the balance between this harm and the injury that

granting the injunction will inflict on other parties litigant; (3) the probability that movant will

succeed on the merits; and (4) the public interest.” Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d

109, 113 (8th Cir. 1981). The same factors apply in determining whether to issue a temporary

restraining order. Baker Elec. Co-op., Inc. v. Chaske, 28 F.3d 1466, 1472 (8th Cir. 1994). The

burden of establishing the propriety of issuing a temporary restraining order is on the movant. Id.

“No single factor is determinative.” WWP, Inc. v. Wounded Warriors, Inc., 566 F. Supp. 2d 970,

974 (D. Neb. 2008).



                                                 17
       That said, it is not entirely clear to what extent those factors apply when a railroad seeks to

enjoin a union from exercising self-help over a minor dispute under the RLA. See Air Line Pilots

Ass’n, Int’l v. Guilford Transp. Indus., 399 F.3d 89, 95-96 and n.3 (1st Cir. 2005) (applying the

same factors enumerated in Dataphase when analyzing a motion for preliminary injunction

alleging violations of the RLA); Nat’l Ry. Labor Conference v. Int’l Ass’n of Machinists &

Aerospace Workers, 830 F.2d 741, 750 n.7 (7th Cir. 1987) (noting the district court was obligated

“to apply the traditional standards necessary for determining whether or not to issue a preliminary

injunction, as well as to heed the particular concerns presented by the requirements of the Railway

Labor Act”); Pilots Representation Org. v. Airline Pilots Ass’n., Int’l, No. CIV. NO. 07-3580DSD,

2007 WL 2480349, at *4 (D. Minn. Aug. 24, 2007) (stating the Dataphase factor of irreparable

harm would apply in cases for injunctive relief governed by the NLGA); Boys Markets, Inc. v.

Retail Clerks Union, Local 770, 398 U.S. 235, 254–55, 90 S. Ct. 1583, 1594, 26 L. Ed. 2d 199

(1970) (holding where parties’ contractual obligation to arbitrate labor disputes is at issue in

considering an injunction, a district court must first find the parties are contractually bound to

arbitrate and then apply tradition standards for injunctive relief); Bhd. of Locomotive Engineers v.

Missouri-Kansas-Texas R. Co., 363 U.S. 528, 531, 80 S. Ct. 1326, 1328–29, 4 L. Ed. 2d 1379

(1960) (noting in the RLA/NLGA context that the court may attach conditions to injunctive relief

under traditional equitable principles). The Court need not resolve that question, however, because

it finds that the Dataphase factors also weigh in favor of injunctive relief and thus would not

change the above calculus.

       First, Union Pacific has shown it is likely to prevail on the merits of its Complaint. “In

deciding whether to grant a preliminary injunction, likelihood of success on the merits is most

significant.” S.J.W. ex rel. Wilson v. Lee’s Summit R-7 Sch. Dist., 696 F.3d 771, 776 (8th Cir.



                                                 18
2012) (internal quotation marks omitted) (quoting Minn. Ass’n of Nurse Anesthetists v. Unity

Hosp., 59 F.3d 80, 83 (8th Cir. 1995)). A movant need not prove it is more likely than not to

prevail, but “need only show a reasonable probability of success, that is, a ‘fair chance of

prevailing’” on the merits. Kroupa v. Nielsen, 731 F.3d 813, 818 (8th Cir. 2013) (quoting Planned

Parenthood Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 732 (8th Cir. 2008) (en banc)).

       In its Complaint, Union Pacific seeks injunctive and declaratory relief. See Filing 1 at 16-

17. It sets forth three counts: Unlawful exercise of self-help under the RLA; breach of BMWED’s

duty to exercise reasonable efforts to make and maintain agreements under Section 2 First, 45

U.S.C. § 152; and declaratory relief that the FRSA does not protect BMWED’s threatened strike.

Filing 1 at 12-15. As set forth in greater detail above, the evidence at this stage supports that the

RLA governs this dispute, that BMWED’s proposed strike constitutes unlawful self-help and

violates its duty under 45 U.S.C. § 152, and that the FRSA does not protect BMWED’s proposed

conduct. Accordingly, the Court finds Union Pacific has shown a likelihood of success on the

merits of its claims for injunctive relief and declaratory judgment.

       Second, the movant must “demonstrate that irreparable [harm] is likely in the absence of

an injunction.” Sierra Club v. U.S. Army Corps of Eng’rs, 645 F.3d 978, 992 (8th Cir. 2011)

(emphasis in original) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22, 192 S. Ct.

365, 172 L. Ed. 2d 249 (2008). “[I]rreparable harm occurs when a party has no adequate remedy

at law, typically because its injuries cannot be fully compensated through an award of damages.”

Grasso Enters., LLC v. Express Scripts, Inc., 809 F.3d 1033, 1040 (8th Cir. 2016) (quoting Gen.

Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312, 319 (8th Cir. 2009)). “Loss of intangible

assets such as reputation and goodwill can constitute irreparable injury.” United Healthcare Ins.




                                                 19
Co. v. AdvancePCS, 316 F.3d 737, 741 (8th Cir. 2002) (citing Gen. Mills, Inc. v. Kellogg Co., 824

F.2d 622, 625 (8th Cir. 1987)).

        Here, Union Pacific has presented concrete evidence that it is likely to suffer harm in the

absence of an injunction. As set forth above, Powers’s declaration substantiates that a work

stoppage of Union Pacific’s services would impact critical U.S. industries and cause severe and

irreparable financial loss in the range of millions of dollars in lost revenue and business

opportunities. Filing 8-1 at 1-6.

        Third, the court must assess whether the “balance of equities so favors the movant that

justice requires the court to intervene to preserve the status quo until the merits are determined.”

Dataphase, 640 F.2d at 113. To determine the harms that must be weighed, the Eighth Circuit has

looked at the threat to each of the parties’ rights that would result from granting or denying the

injunction. Baker Elec., 28 F.3d at 1473. A Court also must consider the potential economic harm

to each of the parties and to interested third parties. Id.

        As discussed above, the purpose of the RLA and of the requested injunctive relief is to

protect the status quo while CBA negotiations are ongoing. The risk of harm to Union Pacific in

allowing an unlawful strike outweighs the harm to BMWED in not allowing it to pursue self-help

in order to gain the additional COVID-19 accommodations it seeks.

        Lastly, the Court concludes that the public interest favors issuance of a temporary

restraining order as well. As previously stated, the threatened strike could have severe

repercussions for numerous individuals and industries which rely on railroad transportation. Thus,

the public interest favors maintaining the status quo and avoiding major disruption to the nation’s

rail lines.

                                                 E. Bond



                                                   20
       The NLGA requires the party granted a temporary restraining order to post a bond:

       No temporary restraining order or temporary injunction shall be issued except on
       condition that complainant shall first file an undertaking with adequate security in
       an amount to be fixed by the court sufficient to recompense those enjoined for any
       loss, expense, or damage caused by the improvident or erroneous issuance of such
       order or injunction, including all reasonable costs (together with a reasonable
       attorney’s fee) and expense of defense against the order or against the granting of
       any injunctive relief sought in the same proceeding and subsequently denied by the
       court.

29 U.S.C. § 107(e).

       At the hearing on this motion, the Court heard argument on the amount of the bond to be

posted in the event the Court were to issue a temporary restraining order. Union Pacific argued a

bond of $500 or $1,000 would be sufficient. BMWED did not advocate for any specific higher

amount. Having determined the issuance of a temporary restraining order in Union Pacific’s favor

is warranted, and given BMWED did not present evidence or make argument seeking a higher

bond amount under the present circumstances, the Court concludes a bond in the amount of $1,000

is adequate to satisfy the purposes of Section 107(e). Union Pacific is ordered to post said bond

with the Clerk of the Court.

                                      III. CONCLUSION

       The Court concludes Union Pacific’s request for a Temporary Restraining Order should be

granted. Accordingly,

       IT IS ORDERED:

           1. Plaintiff’s Motion for Temporary Restraining Order (Filing 6) is granted as follows:

           2. Defendant and its officers, members, agents, successors, deputies, servants, and

               employees, and all persons acting by, with, through or under Defendant or by and

               through Defendant’s orders, directions or requests, and all others acting in concert




                                                21
   or participation with Defendant are enjoined and restrained from, in any manner or

   by any means

       a. directing, calling, causing, approving, authorizing, instigating, conducting,

           threatening, continuing, encouraging, inducing or engaging in any strike,

           self-help, sickout, concerted refusal to bid on advertised assignments,

           absenting themselves from work, slowdown, work stoppage, refusal to

           work, job action, picketing, or refusal to cross a picket line at or outside of

           the premises of or against Union Pacific, and any and all acts of any kind

           whatsoever, in furtherance or support thereof;

       b. interfering in any manner with any person employed by Union Pacific while

           that person is performing his or her work and duties for the carrier;

       c. seeking to resolve their major dispute with Union Pacific by any means

           (including picketing, patrolling or economic pressure of any kind against

           Union Pacific or any of its corporate affiliates or any person doing business

           with them, or any of them) other than by pursuing the collective bargaining

           and mediation procedures contained in the Railway Labor Act;

       d. otherwise interfering with the normal business operations of Union Pacific.

3. Defendants are directed to notify all officers and employees under their jurisdiction

   of this Temporary Restraining Order; take all steps within their power to halt any

   strike, self-help, sickout, concerted refusal to bid on advertised assignments,

   slowdown, work stoppage, refusal to work, job action, picketing, and refusal to

   cross a picket line and to prevent such actions from occurring or continuing if




                                     22
             commenced against Union Pacific; and take all steps necessary to encourage and

             ensure compliance with the terms of this Order;

          4. Pursuant to 29 U.S.C. § 107(e), NECivR 65.1.1, and the provisions of this Order,

             the Court requires Plaintiff, Union Pacific Railroad Company, to post a bond with

             the Clerk of the Court in the amount of $1,000 on or before December 26, 2020;

          5. The hearing on Plaintiff’s Motion for Preliminary Injunction will take place on

             January 5, 2021, at 9:00 AM before the undersigned judge in Courtroom No. 5,

             Roman L. Hruska United States Courthouse, 111 South 18th Plaza, Omaha,

             Nebraska 68102; and

          6. At the hearing on the Motion for Temporary Restraining Order, the parties

             stipulated on the record that any temporary restraining order entered will be

             effective from the date entered until January 8, 2020, notwithstanding the timing

             limitations of 29 U.S.C. § 107(e). In accordance with the parties’ stipulation, this

             Temporary Restraining Order will expire on January 8, 2020 at 11:59 PM, unless

             otherwise ordered by the Court.

DATED this 23rd day of December, 2020.


                                                    BY THE COURT:



                                                    _______________________
                                                    Brian C. Buescher
                                                    United States District Judge




                                               23
